   Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 1 of 33 PageID #:1052




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARK ANDERSON,                                    )
                                                  )
               Petitioner,                        )      No. 17 C 08350
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
JACQUELINE LASHBROOK,                             )
                                                  )
               Respondent.                        )

                             MEMORANDUM OPINION AND ORDER

       Mark Anderson has filed a pro se petition for a writ of habeas corpus, 28 U.S.C.

§ 2254, challenging his 2010 state court convictions for first-degree murder,

aggravated discharged of a firearm, and each offense’s corresponding firearm-

enhancement charge.1 R. 1, Habeas Pet. Anderson asserts that the trial court erred

in instructing the jury on the firearm-enhancement charges; that there was

insufficient evidence to convict him for aggravated discharge of a firearm, and the

prosecutor misstated the evidence against him; and finally, ineffective assistance of

counsel. Habeas Pet. at 6-8. For the reasons that follow, Anderson’s habeas petition

is denied. But because the aggravated-discharge conviction is a close enough

question, a certificate of appealability shall be granted for that claim only.




       1This  Court has subject matter jurisdiction over the case under 28 U.S.C. § 2241.
Citation to the docket is “R.” followed by the entry number and, when necessary, the relevant
page or paragraph number.
   Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 2 of 33 PageID #:1053




                                      I. Background

       When considering habeas petitions, federal courts must presume that the

factual findings made by the last state court to decide the case on the merits are

correct, unless the petitioner rebuts those findings by clear and convincing evidence.

See 28 U.S.C. § 2254(e)(1); Coleman v. Hardy, 690 F.3d 811, 815 (7th Cir. 2012). Here,

nearly each of Anderson’s claims was last reviewed in a different state court opinion.

The jury-instruction issue was last substantively reviewed by the Illinois Appellate

Court in 2012, People v. Anderson, 977 N.E.2d 222 (Ill. App. Ct. 2012) (“Anderson I”);

the   sufficiency-of-evidence     and    prosecutorial-misconduct      claims    were    last

substantively reviewed by the Illinois Appellate Court in 2015, People v. Anderson,

2015 WL 7967325 (Ill. App. Ct. Dec. 5, 2015) (“Anderson II”); and the claim for

ineffective assistance of counsel was last reviewed by the Illinois Appellate Court in

2017, People v. Anderson, 2017 WL 1265249 (Ill. App. Ct. Mar. 31, 2017) (“Anderson

III”). Because federal courts must “review the decision of the last state court that

substantively adjudicated each claim,” Gonzales v. Mize, 565 F.3d 373, 379 (7th Cir.

2009) (cleaned up) (emphasis added), this Court will move from opinion to opinion for

each respective claim.2 Overall, however, Anderson has not provided clear and

convincing evidence to rebut the presumption of correctness here, so the factual

background is taken from the state court findings. Pursuant to Rule 5 of the Rules

Governing Section 2254 Cases in the United States District Courts, the facts are also



       2This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              2
   Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 3 of 33 PageID #:1054




supplemented where appropriate by the state court record lodged with this Court.

See Todd v. Schomig, 283 F.3d 842, 846 (7th Cir. 2002).

                                            A. Trial

       In July 2008, Mark Anderson walked into a restaurant with Quentin Cooper

and Centrell Jackson. R. 14-7, Exh. G, Anderson I at 2.3 At the time, at least two men

were already in the restaurant: Darryl Hart and Ozier Hazziez. Id. Long story short,

Hart got into an argument with Anderson’s group, and shots were fired. Id. Hart

ended up being killed. Id. at 4. Hazziez drove away as more shots were fired. Id. at 2.

Anderson was eventually arrested and charged for the shootings. Id. at 1.

       Following a jury trial in 2010, Anderson was convicted of the first-degree

murder of Hart, the attempted murder of Hazziez, and the aggravated discharge of a

firearm in the direction of Hazziez’s occupied car. Anderson I at 1. For those

convictions, Anderson was sentenced to a total of 71 years in state prison. Id.

       During trial, the jury heard testimony from Hazziez, Cooper, and Jackson.

First, Hazziez told the jury that shortly after 2:00 a.m. on July 25, 2008, he went to

Orbitz Submarine Shop at 71st Street and Euclid Avenue in Chicago. R. 14-16,

Anderson II at 1. According to Hazziez, the only other patron in the shop at that time

was Hart, the murder victim. Id. After Hazziez placed an order for food, he saw

Anderson, Cooper, and Jackson walk into the shop as a group. Id. An “older guy” came

in sometime after that. R. 14-2, Trial Tr. at 12:9-11. Hazziez testified that, when he



       3The  three appellate court opinions are attached as exhibits to the state court record
at R. 14. For ease of reference, citations to the opinions will refer to the version of the opinion
attached to the record, and page numbers will refer to the page number of the record exhibit.


                                                3
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 4 of 33 PageID #:1055




was waiting for his food, he saw either Anderson, Cooper, or Jackson sell drugs to

another person inside the sub shop. Anderson II at 1. He did not specify who the other

individual was. But after the drug deal wrapped up, Hart approached Anderson,

Cooper, and Jackson; Hart then started an argument because they apparently sold

in Hart’s “area.” Id. According to Hazziez, as the argument in the shop began to

escalate, Hart and Cooper stepped outside the shop. Id. Hazziez himself also stepped

outside. Id. Anderson then left the shop to confront Hart, at which point Hazziez

heard Hart say, “You might as well just shoot me.” Id. Hazziez then saw Anderson

fire at Hart, and Hart immediately fell to the ground. Id. at 1-2.

      Hazziez testified that, after he saw Anderson shoot Hart, Hazziez ran to his

car and took off. Anderson II at 2. Hazziez’s car was one of only two cars parked

outside the shop at the time of the shooting. Id. Hazziez then explained that, while

he was driving away, he heard three more gunshots, but he could not tell in what

direction they were fired. Id. Later, it turned out that his car did not have any bullet-

hole markings. Id. Nor was Hazziez himself directly hit. Id. Shortly after the

shooting, Hazziez went to a police station, but he was not able to identify Anderson

in a photo array. Id. Three weeks later, though, during a physical lineup, Hazziez

identified Anderson as the shooter. Id.

      Next, Cooper took the stand and told a very different story from Hazziez.

Specifically, Cooper testified that no shooting, no drug deal, and no argument with

Hart had occurred, and that Cooper and Jackson left the sub shop that night without

any incident. Anderson II at 2. In addition to contradicting Hazziez’s testimony,




                                           4
   Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 5 of 33 PageID #:1056




Cooper’s trial testimony also directly contradicted his own previous written

statement and grand jury testimony, both of which he claimed at trial were coerced

on threat of charging Cooper with the murder and shooting. Id. Nonetheless, Cooper’s

written statement and grand jury testimony were both introduced to impeach his

trial testimony. Id. In those earlier statements, Cooper had claimed that Anderson

shot and killed Hart before turning to shoot at another individual who was standing

outside at the time of the shooting. Id. at 3. Specifically, Cooper described how

Anderson had to reach around Cooper in order to shoot Hart once in the chest. Id.

After Hart fell to the ground, Anderson then shot Hart two more times. Id. Then,

Anderson turned to shoot twice at “another guy who was in the sub shop earlier but

was standing outside” at the moment that Anderson shot Hart. Id. That other guy,

according to Cooper’s statements, “[j]umped into his car and rode off.” Id.

      Finally, Jackson took the stand to tell, in Rashomon-like fashion, yet another

version of what happened. First, Jackson testified that when he entered the sub shop

with Anderson and Cooper, Hart was with another person. Anderson II at 3. Jackson

also admitted that he (Jackson) was specifically the one who sold drugs on Hart’s

“turf.” Id. But unlike Hazziez’s version, in which the drug deal happened inside the

shop, Jackson testified that the drug deal actually happened outside the shop’s

entrance. Id. Jackson also did not witness the shooting or the shooter, but he did hear

three or “maybe four at the most” gunshots outside while he was still inside the shop

waiting for his food. Id.




                                          5
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 6 of 33 PageID #:1057




      The jury also heard from several police officers and forensic experts, Anderson

III at 2-3, though that testimony was of limited value. Also, the parties stipulated

that a jacket belonging to Anderson may not have contacted gunshot residue and

“may not have been in the environment of a discharged firearm.” Id. at 3. Anderson

himself waived his right to testify. Id. In response to admonishments from the trial

judge, Anderson clarified that his decision was given freely and knowingly. Id.

      After jury instructions and closing arguments were given, the jury convicted

Anderson for the first-degree murder of Hart, the attempted murder of Hazziez, and

aggravated discharge of a firearm in the direction of Hazziez’s occupied car. Anderson

I at 5. The jury also found that Anderson personally discharged a firearm during the

commission of the murder and attempted-murder offenses, which meant that the

firearm-enhancement charges would apply. Id. The trial court then sentenced

Anderson to a total of 71 years for the convictions, with the aggravated-discharge

conviction merging into the attempted-murder conviction. Anderson II at 1.

                              B. First Direct Appeal

      In September 2011, Anderson filed his first direct appeal, pointing primarily

to two errors. First, Anderson argued that the trial court erred in giving the jury the

firearm-enhancement instructions in a different sequence than the instructions

allegedly appear in the Illinois Pattern Jury Instructions. R. 14-4, Exh. D at 1, 6.

Second, Anderson argued that the trial court erred by instructing the jury that the

subject of the attempted-murder charge was just an “individual,” instead of

specifically asking the jury to consider Hazziez as the victim; without that




                                          6
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 7 of 33 PageID #:1058




clarification, the jury might have found Anderson guilty of the attempt charge

without finding that he had the specific intent to kill Hazziez. Id. at 1.

      In August 2012, the Illinois Appellate Court held that Anderson had forfeited

the jury-instruction claim because he failed to object to the instruction at trial and

also failed to raise the issue in a post-trial motion. Anderson I at 7. Moreover, the

court held that there was no plain error in the reading of the firearm-enhancement

instruction. The appellate court explained that “[e]ven when a trial court gives faulty

instructions, a reviewing court will not review a trial court’s decision unless the

instruction clearly misled the jury and resulted in prejudice to the defendant.”

Anderson I at 8 (cleaned up). And here, the appellate court reasoned, the trial court

“incontestably” provided the jury with a complete statement of the applicable and

correct law such that the state still carried the burden of proving each element of the

offense beyond a reasonable doubt. Id. Anderson filed for leave to appeal this decision,

but the Illinois Supreme Court denied the petition. R. 14-10, Exh. J at 1.

      The Illinois Appellate Court did, however, hold that the trial court’s failure to

specify the attempted-murder victim did constitute plain error. Anderson I at 1.

Specifically, the appellate court agreed with Anderson that the instruction to only

consider “an individual” instead of Hazziez specifically meant that the jury could very

well have convicted Anderson based on an erroneous finding that he attempted to

murder anyone, including Hart, instead of finding that he specifically attempted to

murder Hazziez. Id. at 10. That was a plain error because the evidence for the

attempted murder of Hazziez was “closely balanced.” Id. at 11. As the appellate court




                                           7
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 8 of 33 PageID #:1059




noted, the only two real pieces of evidence on this charge were the testimonies of

Hazziez and Cooper; Hazziez only testified that he heard more shots as he was driving

away, while Cooper only testified that he saw Anderson shoot “another person” after

shooting Hart, but without specifying whether that “other person” was Hazziez. Id.

Thus, the appellate court held that the flawed jury instruction could have tipped the

scale in favor of conviction because the evidence was closely balanced. Id. As a result,

the appellate court overturned the attempted-murder conviction and remanded for a

new trial on the attempted-murder charge. Id. at 12.

      On remand, the trial court granted the state’s motion to voluntarily dismiss

the attempted-murder charge and then went ahead and imposed a sentence for the

aggravated-discharge conviction (remember that this conviction had previously

merged into the attempted-murder conviction, which itself was now vacated).

Anderson II at 1. The aggravated-discharge conviction carried a sentence of six years

in prison, which the trial court ordered to be served consecutively to the 45-year term

for first-degree murder, for a new total of 51 years in prison. Id.

                              C. Second Direct Appeal

      In March 2015, Anderson filed a second direct appeal, this time challenging

the aggravated-discharge conviction and sentence. R. 14-12, Exh. L at 1. Anderson

argued that the aggravated-discharge conviction should be reversed because there

was no evidence that he shot at Hazziez’s car, or, in the alternative, that the court

should remand for a new trial on the aggravated-discharge charge because the

prosecutor misstated the evidence during closing arguments. Id. at 2-3.




                                           8
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 9 of 33 PageID #:1060




      In December 2015, the Illinois Appellate Court affirmed the aggravated-

discharge conviction, rejecting Anderson’s claims of insufficient evidence and

prosecutorial misconduct. R. 14-16, Anderson II at 6. As the appellate court explained,

the standard of review for sufficiency of the evidence was whether “any rational trier

of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id. (cleaned up). And here, the appellate court reasoned, there was sufficient

evidence to prove that Anderson shot at Hazziez’s car. Id. at 4. First, the appellate

court credited Hazziez’s testimony that he heard “three more gunshots” after he had

gotten into his car and was driving away. Id. Then, the appellate court pointed to

Cooper’s testimony (taken from his written statement and grand jury testimony) that

Anderson shot twice at “another guy who was in the sub shop earlier but was standing

outside” at the time Anderson shot Hart. Id. The appellate court concluded that,

viewing these two pieces of testimony in the light most favorable to the prosecution,

there was sufficient evidence to suggest that Anderson shot at Hazziez’s car. Id. at 5.

      The Appellate Court also rejected Anderson’s claim that the prosecutor

misstated evidence during closing argument. Anderson II at 6. Specifically, Anderson

had claimed that the prosecutor argued that Cooper testified that he saw Anderson

shoot in the direction of Hazziez’s car. Id. at 5. As discussed above, Cooper actually

testified that he saw Anderson shoot at another guy, but never specified that it was

Hazziez. According to the appellate court, however, prosecutors are “afforded wide

latitude in the content of their closing arguments,” and in this case, the prosecutor

was certainly allowed to draw reasonable inferences from the testimony and present




                                          9
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 10 of 33 PageID #:1061




those reasonable inferences to the jury during closing arguments. Id. at 6. Thus, the

appellate court concluded that there was no plain error in the prosecutor’s statement

of the evidence, so the court rejected Anderson’s request for a new trial. Id. In May

2016, the Illinois Supreme Court again denied Anderson’s petition for leave to appeal.

R. 14-18, Exh. R at 1.

                          D. Post-Conviction Proceedings

      Meanwhile, in April 2014, Anderson filed a post-conviction petition, alleging

that his trial counsel was ineffective because the counsel: (1) entered into the

gunshot-stipulation without Anderson’s consent; (2) did not visit Anderson in jail,

keep him informed of the evidence against him, allow him to make an informed

decision about his right to testify, and in fact coached him not to testify; and (3) did

not interview any witnesses. R. 14-19, Exh. S at 3.

      In September 2014, the trial court summarily dismissed the post-conviction

petition. R. 14-20, Exh. T at 11. On the first two issues, the court held that Anderson

did not adequately allege prejudice so as to plausibly plead a claim of ineffective

counsel. Id. at 5. On the third issue, the court rejected the ineffective-assistance claim

because Anderson failed to provide any information or affidavits identifying the

witnesses that his counsel should have interviewed or what those witnesses would

have said. Id. at 11. So, the court rejected all three claims. Id. Anderson then filed his

third appeal in this case. R. 14-21, Exh. U.

      In March 2017, the Illinois Appellate Court affirmed the summary dismissal

of Anderson’s post-conviction claims. R. 14-24, Anderson III at 1. The appellate court




                                           10
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 11 of 33 PageID #:1062




explained that the governing legal standard for ineffective assistance of counsel

claims, set forth in Strickland v. Washington, 466 U.S. 668, 687-88 (1984), required

Anderson to show that (1) his counsel’s performance fell below an objective standard

of reasonableness, and (2) he was prejudiced by his counsel’s performance. Anderson

III. at 6 (cleaned up). Based on that framework, the appellate court rejected

Anderson’s first claim—that his counsel stipulated to the gunshot-residue evidence

without his consent—because Anderson failed to show how that decision prejudiced

him. Id. at 8. Similarly, the appellate court rejected Anderson’s second claim—that

his counsel failed to visit him, inform him of the evidence against him, and properly

advise him on his right to testify—because the court found that Anderson failed to

show how his counsel’s failure to communicate prejudiced him, given how not closely

balanced the evidence was against him. Id. at 6.

      Finally, the appellate court did not reach the merits of the third issue—his

counsel’s failure to interview witnesses—because Anderson had forfeited that claim

on procedural grounds. Id. at 7. As the appellate court explained, Illinois law requires

a post-conviction petitioner to attach factual information to a petition, or otherwise

explain the absence of such information. Id. And here, Anderson did not attach any

affidavits from Jackson or Cooper, or otherwise explain their absence, to support his

ineffective-assistance claim. So, the appellate court affirmed the dismissal of that

claim as well. Id. In September 2017, the Illinois Supreme Court once again denied

Anderson’s petition for leave to appeal. R. 14-26, Exh. Z at 1.




                                          11
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 12 of 33 PageID #:1063




                           E. Federal Habeas Petition

      Now, Anderson has filed a federal habeas petition. See Habeas Pet. In the

petition, he brings four claims. First, Anderson argues that he was denied a fair trial

when the trial judge instructed the jury on the firearm-enhancement offenses in a

manner inconsistent with the directions of the Illinois Pattern Jury Instructions. Id.

at 6. Second, Anderson claims that there was insufficient evidence to support his

conviction for aggravated discharge of a firearm. Id. Third, Anderson argues that he

was denied a fair trial because the prosecutor misstated the evidence for the

aggravated-discharge charge during closing arguments. Id. Finally, Anderson

contends that his attorney failed to (1) get Anderson’s consent before stipulating to

the gunshot-residue evidence; (2) communicate with Anderson regarding his right to

testify; and (3) interview any of the witnesses in the case. Id. at 7-8. Naturally, the

government asks this Court to deny Anderson’s petition. R. 15, State’s Answer.

                              II. Standard of Review

      A petition for habeas corpus is governed by the Anti-Terrorism and Effective

Death Penalty Act of 1996. See Lindh v. Murphy, 521 U.S. 320, 336 (1997). A state

petitioner seeking a writ of habeas corpus in federal court must first exhaust the

remedies available in state court, 28 U.S.C. § 2254(b)(1)(A), “thereby giving the State

the opportunity to pass upon and correct alleged violations of its prisoners’ federal

rights.” Cheeks v. Gaetz, 571 F.3d 680, 685 (7th Cir. 2009) (cleaned up). This means

that a state petitioner must fully and fairly present federal claims through one

complete round of the state appellate review process before filing a federal habeas




                                          12
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 13 of 33 PageID #:1064




petition. Smith v. Gaetz, 565 F.3d 346, 352 (7th Cir. 2009). If a petitioner has failed

to properly assert federal constitutional claims at each level of state review, then the

claims are procedurally defaulted. Woods v. Schwartz, 589 F.3d 368, 373 (7th Cir.

2009).

         Alternatively, a claim is also procedurally defaulted when a petitioner fails to

raise federal claims in compliance with state procedural rules, making the state

court’s refusal to decide the merits of the claims an independent and adequate state

ground for denying federal review. Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir.

2010). Under this second way, the state court must have actually relied on the state

procedural bar as an independent basis in deciding the case. Smith v McKee, 598 F.3d

374, 382 (7th Cir. 2010). Either way, procedural default precludes federal court

review of a petitioner’s habeas claims. See Mulero v. Thompson, 668 F.3d 529, 536

(7th Cir. 2012).

         A habeas petitioner may overcome procedural default either by demonstrating

cause and actual prejudice from the default, or by showing that the federal court’s

refusal to consider the claim would result in a fundamental miscarriage of justice.

Kaczmarek, 627 F.3d at 591. A fundamental miscarriage of justice occurs when a

habeas petitioner establishes that “a constitutional violation has probably resulted in

the conviction of one who is actually innocent.” Murray v. Carrier, 477 U.S. 478, 496

(1986).

         Even if a habeas petitioner has exhausted administrative remedies or

overcome a defaulted claim, still a federal court may only grant habeas relief for a




                                            13
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 14 of 33 PageID #:1065




state-court conviction if the habeas petitioner meets one of two statutory

requirements: (1) the state-court decision involved an unreasonable application of

clearly established federal law, 28 U.S.C. § 2254(d)(1), or (2) the decision was based

on an unreasonable determination of the facts in light of the evidence presented

during the state-court proceeding, 28 U.S.C. § 2254(d)(2). Under the “unreasonable

application of law” avenue, a federal court can grant relief only if the state court's

decision was “objectively” unreasonable, not merely an incorrect or erroneous

application of Supreme Court precedent. Wiggins v. Smith, 539 U.S. 510, 520 (2003).

This standard is difficult to meet because “a state court’s determination that a claim

lacks merit precludes federal habeas relief so long as fairminded jurists could

disagree on the correctness of the state court's decision.” Harrington v. Richter, 562

U.S. 86, 131 (2011). As for the “unreasonable determination of the facts” avenue, a

petitioner must demonstrate that the state court decision “rests upon fact-finding

that ignores the clear and convincing weight of the evidence.” McManus v. Neal, 779

F.3d 634, 649 (7th Cir. 2015) (cleaned up). The state court decision “must be so

inadequately supported by the record as to be arbitrary and therefore objectively

unreasonable.” Alston v. Smith, 840 F.3d 363, 370 (7th Cir. 2016) (cleaned up).

Similar to the unreasonable-law analysis, the unreasonable-facts analysis

incorporates a deferential standard that sets a high bar for a state habeas petitioner

to overcome.




                                         14
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 15 of 33 PageID #:1066




                                     III. Analysis

      Having spent nearly a decade litigating his claims in state court, Anderson

now asserts four claims in support of his federal habeas petition: (1) the trial court

erred in instructing the jury on the firearm-enhancement charges; (2) there was

insufficient evidence on the conviction for aggravated discharge of a firearm; (3) the

prosecutor misstated the evidence on the aggravated-discharge offense during closing

arguments; and (4) his counsel was ineffective for stipulating to the gunshot-residue

evidence, failing to properly advise Anderson about his right to testify, and neglecting

to interview witnesses before trial. Habeas Pet. at 6-8. For the reasons explained

below, Anderson’s petition is denied, but a certificate of appealability will issue on

the insufficient-evidence claim.

              A. Jury Instructions for the Firearm Enhancement

      First, Anderson argues that the trial court erred when it gave the firearm-

enhancement jury instructions “in a manner contradicting” the Illinois Pattern Jury

Instructions. Habeas Pet. at 5. “Manner contradicting” is rather vague, but in state

court, this issue was first presented in the direct appeal as an alleged error in the

sequence in which the instructions were read to the jury. R. 14-4, Exh. D at 1, 6. In

response, the State contends that this claim has been procedurally defaulted. State’s

Answer at 7. The State is correct.

      As mentioned earlier, when a state court refuses to reach the merits of a

petitioner’s claim based on an independent and adequate state-based procedural

ground, then a federal court cannot entertain the claim on habeas review. Kaczmarek,




                                          15
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 16 of 33 PageID #:1067




627 F.3d at 591. Here, the jury-instruction issue was last substantively reviewed by

the Illinois Appellate Court in 2012 as part of Anderson’s first direct appeal. See

Anderson I. In that decision, the court refused to decide the merits of the claim

because Anderson failed to preserve the challenge for appeal. Id. at 7. Specifically, in

order to preserve the jury-instruction challenge under Illinois law, Anderson’s trial

counsel was required to object contemporaneously during the trial and then raise the

issue in a post-trial motion. Anderson I at 8; see also, e.g., People v. Herron, 830 N.E.2d

467, 472-73 (Ill. 2005). That did not happen. For that reason, the jury-instruction

claim has been procedurally defaulted because the Illinois Appellate Court refused to

reach the merits of that claim based on an independent and adequate procedural

ground. For the sake of completeness, the Illinois Appellate Court did conduct a plain-

error analysis, holding that even if the jury instruction was an error, the error did

not rise to the level of a plain error necessary to overcome Anderson’s failure to object

and raise the issue post-trial. Anderson II at 8-9. As the Seventh Circuit has

explained, though, that plain-error review does not vitiate the default. Miranda v.

Leibach, 394 F.3d 984, 992 (7th Cir. 2005).

      It is possible for a petitioner to overcome procedural default if he “can establish

cause and prejudice for the default or that the failure to consider the claim would

result in a fundamental miscarriage of justice.” Kaczmarek, 627 F.3d at 591. Here,

for instance, Anderson could have asserted an ineffective assistance of counsel

argument based on his lawyer’s failure to raise the issue during trial and in post-

conviction proceedings. See Gray, 598 F.3d at 330. But Anderson did not raise any




                                            16
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 17 of 33 PageID #:1068




argument like that in his federal habeas petition. (Even though he did raise an

ineffective-assistance claim as part of his direct appeal, Anderson I at 9, the federal

petition failed to present the claim here as good cause to excuse the default). So

procedural default blocks consideration of the merits of this claim.

                                B. Insufficient Evidence

      Next, Anderson argues that there was insufficient evidence to support his

conviction for aggravated discharge of a firearm in the direction of Hazziez’s occupied

car. Habeas Pet. at 5. For the reasons explained below, this is a close call, but

ultimately, given the deferential standard of review, this claim is rejected. A

certificate of appealability, however, will be issued for this claim.

      The insufficient-evidence claim was properly raised through one full round of

state court review (starting with the 2015 second direct appeal). See Anderson II at

1; R. 14-17, Exh. Q at 1. So there is no procedural default and the Court can go ahead

and review the merits of the Illinois Appellate Court’s 2015 decision. On the merits,

the appellate court analyzed Anderson’s insufficient-evidence claim under the legal

framework articulated by the Supreme Court in Jackson v. Virginia, 443 U.S. 307,

319 (1979). Anderson II at 4. That is, the appellate court asked “whether, viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Id.

      That was the correct legal standard for insufficient-evidence claims under the

Due Process Clause, so the only way for Anderson to prevail on habeas review is if

the Illinois Appellate Court decision applied the legal standard unreasonably. 28




                                           17
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 18 of 33 PageID #:1069




U.S.C. § 2254(d)(1). What that means is that the Court “may only overturn the

Appellate Court’s finding of sufficient evidence if it was objectively unreasonable.”

Maier v. Smith, 912 F.3d 1064, 1074 (7th Cir. 2019) (cleaned up). It is worth bearing

in mind that the Illinois Appellate Court itself was required to apply a deferential

standard of review to the original jury finding on the aggravated-discharge offense:

as long as any rational trier of fact could find that the evidence supported the

conviction, then the appellate court was required to affirm that finding. Now, under

the “objectively unreasonable” standard at the habeas stage, the Illinois Appellate

Court’s holding on the rational-trier-of-fact question can only be overturned if it was

“well outside the boundaries of permissible differences of opinions.” Jackson v. Frank,

348 F.3d 658, 662 (7th Cir. 2003).

      Turning now to the substance of the state court holding, state law supplies the

elements of the aggravated-discharge offense. Coleman, 556 U.S. at 655. Under

Illinois law, Anderson committed aggravated discharge of a firearm if he knowingly

or intentionally discharged a firearm in the direction of a vehicle that he knew or

reasonably should have known was occupied by a person. See 720 ILCS 5/24–1.2(a)(2).

Even though the statute defines aggravated discharge as in the direction of a person

or an occupied vehicle, the jury in this case was only instructed to decide whether

Anderson was guilty of knowingly or intentionally firing at an occupied vehicle. Trial

Tr. at X-184:9-11. So, the relevant question is whether there was enough evidence to

support Anderson’s conviction for aggravated discharge of a firearm in the direction

of Hazziez’s occupied car.




                                          18
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 19 of 33 PageID #:1070




      On that question, the Illinois Appellate Court held that there was a reasonable

inference that Anderson shot at Hazziez’s car based on a combined reading of the

testimonies of Hazziez, Cooper, and Jackson. First, the appellate court noted that

Hazziez testified that he heard three shots fired when he was in his car. Anderson II

at 4. Second, the appellate court credited Cooper’s written statement and grand jury

testimony that Anderson shot twice at “another guy who was in the sub shop earlier

but was standing outside” at the time Anderson shot Hart, id., which reasonably

could describe Hazziez. Finally, the appellate court reasoned that, according to both

Hazziez’s own testimony and Jackson’s testimony, Hazziez fit the description of

someone who had been inside the sub shop earlier. Id. at 5. Taking all of this

testimony in the light most favorable to the jury’s verdict, the appellate court

concluded that “Hazziez was in his vehicle when the second round of shots were fired,

and therefore, when defendant shot at Hazziez, he necessarily had to shoot at the

vehicle occupied by Hazziez.” Id.

      To be clear, this conclusion required the appellate court (and, before that, the

jury) to make two separate inferences about the trial testimony. First, the appellate

court would have had to interpret Cooper’s statement, which referenced “another

guy,” to specifically describe Hazziez. Second, the appellate court would have had to

infer that Anderson shot at Hazziez while he was sitting in his car, as opposed to

while he was just standing outside. (Remember, the jury was only instructed on the

occupied-vehicle element of the aggravated-discharge charge.)




                                         19
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 20 of 33 PageID #:1071




      In the Court’s view, as detailed in the next subsection, this is a much closer

call than the appellate court decision characterizes it. That is, both of the inferences

that the appellate court relied on to arrive at its conclusion—that Anderson

“necessarily” shot at Hazziez’s car—are not clear cut. But given the double layer of

deference required on habeas review, it is not enough that this Court might reach a

different conclusion on the issue. The appellate-court decision has to be objectively

unreasonable, a high bar that is not quite met here. Nonetheless, it is still worth

walking through the trial evidence and discussing what the appellate court

considered and what the court omitted from its analysis.

                  1. Inference that Anderson Shot at Hazziez

      The initial inference needed to arrive at the conclusion that Anderson shot

Hazziez’s occupied car was that Anderson shot at Hazziez, as opposed to a different

person. On this point, the most direct evidence is Cooper’s written statement that

after Anderson shot Hart, Anderson then turned around and started firing at

“another guy who was in the sub shop earlier but was standing outside” when

Anderson shot Hart. Anderson II at 4-5. Assuming that the only people at the scene

were Anderson, Hart, Cooper, Jackson, and Hazziez, then this description would

seem to narrow down the only possible candidate to Hazziez.

      But what if there had been another person in the sub shop before the shooting

started? During trial, Hazziez testified that an “older guy” came into the store after

Anderson, Cooper, and Jackson all arrived. Trial Tr. at 12:5-11. According to Hazziez,

after the “older guy” walked in, “somebody must have sold him drugs or something.”




                                          20
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 21 of 33 PageID #:1072




Id. at 12:12-15. It is clear that “older guy” does not refer to Hart, Anderson, Cooper,

or Jackson because, throughout the testimony, Hazziez refers to all four of them with

different descriptors (“the man on the phone” for Hart, and then “short,” “tall,” and

“heavyset” for Anderson’s group of three). The appellate court makes no mention of

this “older guy.” When this testimony is pieced together with Cooper’s description of

the shooting victim, the “another guy” that Cooper mentions could very well have

referred to someone other than Hazziez. Similarly, Cooper’s grand jury testimony

described the second person who Anderson shot at as someone who entered the sub

shop and ordered food after Cooper, Anderson, and Jackson arrived. Trial Tr. at 89:9-

13. According to Hazziez’s own testimony, though, he was already in the sub shop and

had already ordered food before Cooper, Anderson, and Jackson arrived. Id. at 11:21-

24. If the person who Anderson shot at came into the shop and ordered food after

Anderson, Cooper, and Jackson arrived, then the person that Anderson shot was not

necessarily Hazziez. The appellate court also did not mention this part of Cooper’s

grand jury testimony, even though it did credit the “another guy” portion of that

testimony. See Anderson II at 3.

      Also muddying the waters: the appellate court did also mention Jackson’s

testimony in support of this point, but without identifying which part of the testimony

it was relying on. According to Jackson, when he walked into the shop with Cooper

and Anderson that night, Hart was speaking with another man. Trial Tr. at 122:2-5.

Jackson, however, does not remember whether the man speaking with Hart ever left

the sub shop that night. Id. at 122:2-9. And then after the drug deal (which Jackson




                                          21
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 22 of 33 PageID #:1073




testified happened outside the shop, not inside, as Hazziez claims, id. at 120:18-20),

“there was a lot of arguing, everybody.” Id. at 121:15-16. Jackson specified that

“everybody” included Hart “and all his friends.” Id. at 121:17-19. To be fair, it is

entirely possible that the other man speaking with Hart inside the store in Jackson’s

testimony could have simply been Hazziez, as opposed to a third person, but the fact

that Jackson did not see that person leave the shop supports an inference that Hart

was in fact talking to a third person when the group arrived. Moreover, the reference

to Hart “and all his friends,” plural, again suggests that there were other bystanders

in the shop besides just Hazziez.

      Given the inconsistencies between the testimonies of Hazziez, Jackson, and

Cooper about who was in the sub shop and who walked out of the sub shop, the

evidence is—at the very least—closely balanced as to the identity of the victim of the

aggravated discharge of a firearm. Indeed, the appellate court that heard Anderson’s

first direct appeal in 2012 held that the evidence was closely balanced as to whether

Anderson shot at Hazziez at all, for purposes of overturning the attempted murder

charge. Anderson I at 11. It is also worth noting that the lone dissenter to the 2012

decision went even further than the majority by recognizing that were other patrons

in the sub shop that night and that the State’s evidence against Anderson for the

attempted murder of Hazziez was “woefully inadequate.” Id. at 12. So, whether

Anderson even fired at Hazziez is a close call.




                                          22
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 23 of 33 PageID #:1074




               2. Inference that Anderson Shot at Hazziez in Car

      Even if it was reasonable to infer that Anderson did shoot at Hazziez, the

aggravated-discharge conviction cannot stand unless Anderson shot at Hazziez while

he was in his car. On this point, the most direct evidence is Hazziez’s testimony that

Anderson fired shots while Hazziez was driving away from the scene. See Anderson

II at 4. But Hazziez could not specify the direction in which Anderson fired his gun,

nor was his car struck with any bullets (though that is not dispositive, of course). Id.

      To understand this inference, it is useful to briefly walk through a timeline of

the gunshots. At most, Anderson fired five bullets. As the 2012 Illinois Appellate

Court recounted, forensic experts found five cartridge cases at the scene. Anderson I

at 4. Hazziez testified that he saw Anderson shoot Hart and then heard Anderson fire

three more shots. Id. at 2. Cooper, in his written statement, testified that Anderson

initially fired one shot at Hart, and after Hart fell, Anderson fired two more shots at

Hart. Id. at 3. After those three shots, Anderson then fired two more shots at “another

man.” Id. As for Jackson, he testified that he heard a total of three or four shots but

did not see anything because he was inside the store at the time. Id. at 4. Later,

forensic experts found the five cartridge cases, and the parties stipulated that Hart

had suffered from “multiple gunshot wounds.” Id.

      On that evidence, it is relatively clear that the first shot was directed at Hart.

It is also relatively clear that at least a second shot (if not more) was also directed at

Hart. That just leaves, at the most, two or three final shots that Anderson fired at

another person. The appellate court relied on Hazziez’s testimony that, after the




                                           23
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 24 of 33 PageID #:1075




initial shots directed at Hart, but before Anderson fired three more shots, Hazziez

fled in his car. Anderson II at 5. According to the appellate court, this testimony

matched up with Cooper’s written statement, in which he identified the second

shooting victim as someone who had been in the sub shop earlier and was standing

outside at the time Anderson shot Hart. Id. Moreover, the appellate court pointed to

the fact that there were only two cars parked outside the sub shop at the time:

Hazziez’s car and Cooper’s car. Id. Because there was no basis to believe that

Anderson shot at Cooper’s car, the only reasonable inference, according to the

appellate court, was that Anderson fired the remaining shots at Hazziez’s car as he

was driving away. Id.

      But all of that still assumes that Anderson shot at the second person while that

person was in a car. And the problem with that assumption is that Cooper’s grand

jury testimony actually contradicts the inference that Anderson fired at the second

person while that person was driving away. Specifically, Cooper stated that after

Anderson shot Hart, Anderson turned and shot a different person “twice.” Trial Tr.

at 96:8-17. In response, that other person “jumped into his car and rode off.” Id. at

96:18-21. Taken together, Cooper’s written statement and grand jury testimony

strongly suggest that Anderson shot at another person while that person was

standing outside the shop—not while the person was driving away in his car. Only

after Anderson fired shots at the person did he jump into his car and drive off. On top

of that, Hazziez only testified to hearing shots while he was driving away. It is thus

entirely possible that what Hazziez heard was Anderson shooting at a third person




                                          24
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 25 of 33 PageID #:1076




before that person got into a car and drove off. The appellate court did not address

this part of Cooper’s grand jury testimony either.

      In short, the conclusion that Anderson shot in the direction of Hazziez’s

occupied car rests on two inferences: Anderson both had to shoot at Hazziez and had

to shoot at Hazziez while he was inside his car. If either of those inferences is

undermined, then the conviction cannot stand. As the foregoing analysis has shown,

the evidence on both of those inferences is closely balanced. Having said that, the

Court recognizes that the inference that Anderson generally shot at Hazziez is

probably reasonable. Even if it is ultimately true that there were other people in the

shop besides Hazziez who could have been the other target of Anderson’s shots, a

rational jury could still have reasonably inferred that, among those choices, Anderson

shot at Hazziez, given that Hazziez did fit Cooper’s description of “another guy who

had been in the sub shop earlier” and walked outside later. See Anderson II at 3.

      The second inference, however, is weaker. Really, the only basis for the jury’s

conclusion that Anderson shot at Hazziez’s car is the initial inference that Anderson

shot at Hazziez, and then because Hazziez heard shots as he was driving away, then

those shots must have been aimed at Hazziez’s car. But that does not gel with

Cooper’s grand jury statement, which suggested that Anderson shot at a person before

that person jumped into their car. Perhaps in overcoming these inconsistencies, the

appellate court reasoned that a rational jury could have relied on a piecemeal

interpretation of the testimonies of Cooper, Jackson, and Hazziez—that is, the jury

is allowed to pick and choose which parts of which testimonies it chooses to believe,




                                         25
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 26 of 33 PageID #:1077




and it could very well be the case that the jury simply chose to discount Cooper’s

grand jury testimony about Anderson shooting at the person before they got into their

car, while simultaneously choosing to credit other parts of that same testimony by

Cooper. After all, the events were chaotic and variation in eyewitness testimony is

not surprising.

       In any event, given the deferential double-layered standard of habeas review,

it was not objectively unreasonable for the appellate court to conclude that any

rational factfinder could have decided that Anderson shot at Hazziez while Hazziez

was driving away in his car. So this claim is denied, but the Court will issue a

certificate of appealability on it.

                            C. Misstatement of Evidence

       Relatedly, Anderson argues that the aggravated-discharge conviction should

be overturned because the prosecutor misstated the evidence during closing

arguments. Habeas Pet. at 5. Specifically, as outlined in the appellate court’s

decision, Anderson took issue with the prosecutor’s statement to the jury that “Cooper

testified that he saw defendant shoot in the direction of Hazziez’s vehicle.” Anderson

II at 5. In reality, Cooper only testified that Anderson shot at “another guy,” without

ever specifying that the other guy was Hazziez. Id. So in essence, the prosecutor,

instead of carefully walking through the evidence and explaining each link in the

chain of reasoning necessary to establish the inference that the “other guy” Anderson

targeted could have been Hazziez, simply told the jury that Cooper said that

Anderson shot at Hazziez’s car. It is easy to see how the jury might have taken that




                                          26
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 27 of 33 PageID #:1078




statement to mean that Cooper, as a factual matter, said the words: “Anderson shot

at Hazziez’s car.”

      Ultimately, though, the appellate court refused to decide the merits of the issue

because Anderson failed to contemporaneously object or raise the issue in post-

conviction, in accordance with Illinois law. Anderson II at 5. This means that, on

habeas review, Anderson procedurally defaulted the claim because he failed to comply

with an independent and adequate state procedural rule. Kaczmarek, 627 F.3d at

591. Even though the appellate court engaged in a plain-error analysis (and held that

there was no plain error), undertaking that analysis does not obviate the procedural

default for purposes of habeas review. Miranda, 394 F.3d at 992.

      This Court might have been able to review the issue on its merits had Anderson

successfully raised a claim of ineffective assistance of counsel in his federal habeas

petition. Exh. L at 2. See also Gray, 598 F.3d 324, 330 (7th Cir. 2010). But he did not.

So, this claim is procedurally defaulted.

                       D. Ineffective Assistance of Counsel

      Finally, Anderson brings an ineffective assistance of counsel claim on the basis

that his trial counsel erred by (1) stipulating to the gunshot-residue evidence; (2)

failing to properly advise Anderson about his right to testify; and (3) neglecting to

interview witnesses. Habeas Pet. at 7-8. The relevant state court decision here is the

Illinois Appellate Court’s 2017 opinion rejecting Anderson’s post-conviction petition.

See Anderson III.




                                            27
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 28 of 33 PageID #:1079




      Claims of ineffective assistance of counsel are governed by the two-part test

set out in Strickland v. Washington, 466 U.S. 668, 674 (1984). First, Anderson must

show that his trial counsel provided constitutionally deficient performance, meaning

the attorney’s errors were so significant that he or she “was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. In assessing

a lawyer’s performance, courts are expected to “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.”

Id. at 689. Then, Anderson must show that his attorney’s performance prejudiced his

defense—meaning that there is a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

694. The Court need not consider both elements if the petitioner fails to show

prejudice. Felton v. Bartow, 926 F.3d 451, 463-64 (7th Cir. 2019).

      And as always, under AEDPA, this Court’s decision must be doubly deferential

because “[t]he question is not whether [we believe] the state court’s determination

under the Strickland standard was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Knowles v. Mirzayance, 556 U.S.

111, 129 (2009) (cleaned up). Under this framework, Anderson has failed to make an

ineffective assistance of counsel claim.

                              1. Gunshot Stipulation

      First, Anderson argues that his trial counsel was ineffective for agreeing to

stipulate to the gunshot residue evidence without Anderson’s consent. Habeas Pet. at

6. Specifically, Anderson asserts that his lawyer’s decision was unreasonable because




                                           28
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 29 of 33 PageID #:1080




the gunshot-residue evidence was highly favorable to Anderson, so his lawyer should

have explained to the jury why the evidence was so favorable to the defense instead

of simply stipulating to it. Id.

       In rejecting this claim, the Illinois Appellate Court applied Strickland and

reasoned that Anderson had not been prejudiced by the stipulation because his

defense counsel was still able to argue to the jury the value of the gunshot residue in

Anderson’s defense. Anderson III at 8. Specifically, Anderson’s lawyer explained to

the jury that the stipulated gunshot evidence showed that Anderson was not in the

vicinity of a gun when it was fired. Id. According to the appellate court, because the

jury was able to hear this favorable evidence, in addition to other evidence in support

of the defense, Anderson could not satisfy the prejudice prong of Strickland. Id.

       On habeas review, the question is not whether the appellate court was

incorrect, but rather whether the court was objectively unreasonable in rejecting

Anderson’s ineffective-assistance claim. Here, the appellate court fully explained why

Anderson was not prejudiced by his lawyer’s decision to stipulate to the gunshot-

residue evidence. Not only that, but the appellate court found that the jury was able

to hear the value of the evidence despite the stipulation. There was nothing

objectively unreasonable about the appellate court’s decision, so Anderson’s

ineffective-counsel claim must be denied.

                                   2. Right to Testify

       Same with Anderson’s next ineffective-assistance claim, in which he claims

that his trial counsel failed to visit him in jail, did not keep him informed of the




                                           29
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 30 of 33 PageID #:1081




evidence against him, failed to advise him on his right to testify at trial, and coached

him to incorrectly answer the trial court’s questions about whether his decision not

to testify was truly his own choice. Habeas Pet. at 6.

      As the Illinois Appellate Court interpreted it, what Anderson was really

claiming here was that his lawyer’s general “failure to communicate with him” caused

him to make the “uninformed decision not to testify.” Anderson III at 6. But again,

the appellate court reasoned that Anderson had not been prejudiced under Strickland

because he failed to allege how additional pretrial communication would have altered

the outcome of the case. Id. Specifically, the appellate court referred back to its own

2012 ruling in Anderson’s first direct appeal, in which the court had found that “the

evidence in this case was not close.” Id. Given the “substantial evidence” against

Anderson, the appellate court concluded that his counsel’s failure to communicate

alone would not have been enough to change the outcome of the case. Id. at 7.

      Once again, whether or not this Court agrees with the appellate court’s

reasoning is not at issue. All that matters is that there is nothing in the record to

suggest that the appellate court was unreasonable in its determination that

Anderson’s post-conviction petition failed to plausibly meet the second element of

Strickland. So, this ineffective-assistance claim is also denied.

                      3. Neglecting to Interview Witnesses

      Finally, Anderson argues that his trial counsel should have interviewed Cooper

and Jackson. Habeas Pet. at 7. The argument here is that Cooper at some point

admitted to Anderson and Jackson that it was Cooper who actually shot and killed




                                          30
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 31 of 33 PageID #:1082




Hart. Anderson III at 7. If Anderson’s lawyer had interviewed Cooper or Jackson,

then that information could have been used to support Anderson’s defense. Id.

      The problem is that Anderson never submitted any affidavits from Cooper or

Jackson in support of this claim. Anderson III at 7. And unfortunately for Anderson,

Illinois law dictates that a post-conviction petition must be supported by “factual

documentation” or an explanation for why that documentation could not be obtained.

Id. (citing 725 ILCS 5/122–2). Granted, with regards to Cooper’s missing affidavit, it

makes intuitive sense why Cooper would not want to sign an affidavit admitting that

he is guilty of murder. But that excuse does not extend to Jackson, and Anderson

provided no explanation in his post-conviction petition as to why he could not get an

affidavit from Jackson. So the Illinois Appellate Court denied this claim on an

independent and adequate procedural ground. Id. at 7. And as explained above, a

habeas claim is procedurally defaulted where a state court refuses to reach the merits

of a petitioner’s claim based on an independent and adequate state-based procedural

ground. Kaczmarek, 627 F.3d at 591. Indeed, the Seventh Circuit has specifically

noted that a habeas claim is procedurally defaulted when a state court denies a

petitioner’s claim due to a failure to submit affidavits of potential witness testimony

in accordance with Illinois law. Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir.

2012). Anderson’s final ineffective counsel claim has been procedurally defaulted, and

he does not make any argument on cause and prejudice, so this claim is denied.




                                          31
  Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 32 of 33 PageID #:1083




                                   IV. Conclusion

      Anderson’s habeas petition is denied. If Anderson wishes to appeal this denial

of his habeas petition, then he must first obtain a certificate of appealability. Under

28 U.S.C. § 2253, “an appeal may not be taken to the court of appeals from the final

order in a habeas corpus proceeding in which the detention complained of arises out

of process issued by a State court” unless the circuit justice or judge first issues the

certificate. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability may issue only

when “the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, a petitioner must show

that “reasonable jurists could debate whether … the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)

(cleaned up).

      Here, as explained above, the insufficient-evidence claim on the aggravated

discharge conviction is a close-enough question to warrant a certificate. Under Rule

11(a) of the Rules Governing § 2254 Cases, a certificate of appealability shall

accordingly issue for Anderson’s insufficient-evidence claim as to the conviction for

aggravated discharge of a firearm. A certificate of appealability is denied for the other

claims in light of the procedural defaults and the significant deference owed to the

Illinois Appellate Court.




                                           32
 Case: 1:17-cv-08350 Document #: 33 Filed: 09/03/20 Page 33 of 33 PageID #:1084




     The tracking status hearing of September 18, 2020 is vacated.


                                                 ENTERED:


                                                       s/Edmond E. Chang
                                                 Honorable Edmond E. Chang
                                                 United States District Judge

DATE: September 3, 2020




                                      33
